DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 6, 8, 14, 20, and 23 have been amended. Claims 1-25 have been examined.

Response to Arguments
Applicant’s arguments, see p. 12, filed 8/6/2021, with respect to the amended limitations have been fully considered and are persuasive.  The rejections of claims 1-25 have been withdrawn. 

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As noted above, Applicant’s arguments are persuasive.
While cited art of record Bronkema generally discloses a tool for behavior modification, and cited art of record Zhao generally teaches policy generation using machine learning, the cited prior art taken alone or in combination fail to teach the claimed limitations as a whole, including:
Claims 1, 8, and 14 

generating, by the processor, a policy comprising an end goal and one or more sub-goals based at least in part on the model data and the sensor data, wherein the policy is generated using machine learning that learns an action-state value function and uses backward induction to estimate the policy with a parametric regression model for intermediate stress level and participant physical activity pattern per stage for a plurality of stages;
iteratively adapting the policy, by the processor, based at least in part on one or more detected changes in the sensor data collected over a period of time to adjust at least one of the one or more sub-goals,

Claims 20 and 23
generating, by a processor, a policy comprising an end goal and one or more sub-goals based at least in part on a plurality of model data and sensor data, wherein the policy is generated using machine learning that learns an action-state value function and uses backward induction to estimate the policy with a parametric regression model for intermediate stress level and participant physical activity pattern per stage for a plurality of stages; 
…
generating, by the processor, one or more projected policy variations of the policy based at least in part on the policy adjustment request, a condition of the user associated with the sensor data, and the model data in combination with an interpretation of the policy and the one or more sub-goals that explains why the one or more sub-goals have been selected and one or more impacts of adjustment of the one or more aspects of the policy;

The distinctions provided by the independent claims apply equally to all dependent claims.  Thus all pending claims 1-25 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/James D. Rutten/Primary Examiner, Art Unit 2121